PER CURIAM.
This appeal arises from a dispute concerning the City of Dan-ville’s grievance procedure. By order entered October 26, 1983, the trial court permitted T. Eugene Franklin to institute formal grievance proceedings pursuant to the City’s grievance procedure.
After Franklin initiated the procedure, the city manager ruled that his complaint was not “grievable.” Franklin appealed this de*276cisión to the trial court. The trial court reversed the city manager’s decision, concluding that the complaint was grievable and ordering a full hearing. The City appealed that decision to this Court.
Franklin moves to dismiss on the ground that the trial court’s decision was final and nonappealable. Franklin relies on Code §§ 15.1-7.2 and 2.1-114.5:1 E. Code § 15.1-7.2 concerns grievance procedures of local governing bodies; it provides in pertinent part as follows:
Decisions of the chief administrative officer or the designated department head as to grievability may be appealed to the circuit court having jurisdiction in the locality wherein the grievant is employed for a hearing de novo on the issue of grievability. Such appeal shall follow the same procedures as those established in § 2.1-114.5:1 E.
The final sentence of Code § 2.1-114.5:1 E reads as follows: “The decision of the court is final and is not appealable.”
The statutes relied on by Franklin make clear that this Court has no power to review the matters raised in this appeal. Therefore, Franklin’s motion to dismiss is granted and the appeal will be dismissed.

Appeal dismissed.